PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/367,872
Filing Date: 20 Jun 2014
Appellant(s): Perot et al.



__________________
Megan Doughty
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/30/2020 and supplemental brief 1/15/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/16/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-11, 24, 30, 37-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, “obtaining a biological sample that is collected from a human patient suspected of having lung cancer.”  The specification provides literal support of .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 8-11, 24, 30, 37-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
Claim 1 recites, “obtaining a biological sample that is collected from a human patient suspected of having lung cancer.”  The specification provides literal support of suspected on page 23 recites, “By way of example, the biological sample  may be derived from a biopsy of the lung carried out beforehand in a patient suspected of suffering from lung cancer or may be derived from a biopsy carried out on an organ other than the lung in a patient presenting metastases.”  The teachings of the specification for “suspected of suffering” does not support a full range of possibilities of suspected of having lung cancer.  The specification only provides blaze marks to subjects requiring a biopsy or diagnosed with lung cancer with metastasis. The examples of the specification are limited to samples from subjects with lung cancer or healthy lung tissue samples.   The specification provides no specific guidance in the specification outside the examples to identify the metes and bounds of suspected of having lung cancer.    The response asserts that suspected of having lung cancer excludes subjects with lung cancer. This argument has been thoroughly reviewed but is not considered persuasive as Merriam Webster.com (https://www.merriam-webster.com/dictionary/suspect, downloaded 5/20/2020) defines suspect as 1 : to imagine (one) to be guilty or culpable on slight evidence or without proof //suspect him of giving false information 2 : to have doubts of : distrust  //suspects her motives 3 : to imagine to exist or be true, likely, or probable  //I suspect he's right and provides the synonyms assume, conjecture,  daresay,  guess,  imagine,  presume,  speculate,  suppose,   surmise, suspicion.”  Thus none of the definitions or synonyms of suspect 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1, 8-11, 30, 41-43 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ahn ( Mol Cells (2009) volume 28, pages 99-103).
The specification provides examples in which HERV sequences identified  bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.
The claims are not limited to any kind of detection.  Further the language of “detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 4, and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with- SEQ ID NO: 6,” allows for the broadest reasonable interpretation of the detection of fragments of the recited SEQ ID NO.  The specification on pages 13 and 25-26 teaches methods of detecting nucleic acids using probes/and or at least one primer, consistent with this interpretation.
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having lung cancer.”  The specification recites, “suspect” once on page 23 and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from lung cancer.  Thus the broadest reasonable interpretation of suspected of having lung cancer is any subject that is being tested for lung cancer by having a biopsy.
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation.  
	With regards to claim 1, Ahn teaches obtaining lung biopsy from cancer cells and normal tissue (table 1, Materials and methods).  Ahn teaches detection of sequences including GenBank accession AJ289711 and AC074261.  AJ289711 has 3311--3373 which are identical to 3325-3387 of SEQ ID NO 4.  GenBank accession AC074261 comprises nucleotides 130706-130740 which are identical to 547-581 of SEQ ID NO 6. 

	With regards to claim 8-10, Ahn teaches the mRNA were detected by RT-PCR and thus the RNA is mRNA and detected by amplification using primers.
	With regards to claim 11, 30, Ahn teaches the mRNA were detected by RT-PCR.  RT-PCR  reverse transcribes mRNA to a cDNA.
	With regards to claim 41, Ahn teaches the samples were from biological samples (materials and methods).
	With regards to claim 42, Ahn teaches obtaining lung biopsy from cancer cells and normal tissue (table 1, Materials and methods).  Ahn teaches detection of sequences including GenBank accession AJ289711 and AC074261.  AJ289711 has 3311--3373 which are identical to 3325-3387 of SEQ ID NO 4.  GenBank accession AC074261 comprises nucleotides 130706-130740 which are identical to 547-581 of SEQ ID NO 6. Ahn teaches the mRNA were detected by RT-PCR and thus the RNA is mRNA and detected by amplification using primers.  RT-PCR  reverse transcribes mRNA to a cDNA.
	With regards to claim 43, Ahn teaches the use of less than 242 binding partners.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claim 1, 8-11, 30, 37-39, 41-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ahn ( Mol Cells (2009) volume 28, pages 99-103)., Andersson (International Journal of Oncology (1998) volume 12, pages 309-313), Yi (Genes Gene System (2007) volume 82, pages 89-8),   Ishida (Cancer Immunity (2008) volume 8, pages 1-10), Yi (Cancer letters (2004) volume 211, pages 89-96), YI cancer Letters (2006) volume 231, pages 228-239), Yi (J Hum Genet (2007) volume 52, pages 285-296)   Pace (nucleic Acid research (2004) volume 32, D50), GenBank accession  AC011895.4 (https://www.ncbi.nlm.nih.gov/nucleotide/AC011895.4?report=genbank&log$=nuclalign&blast_rank=1&RID=V38VGX9A015, April 29, 2003)  and Genbank accession AC068643.27 (https://www.ncbi.nlm.nih.gov/nuccore/AC068643.27, Jan 29, 2003) .
The specification provides examples in which HERV sequences identified  bioinformatically were assayed by fragmenting of DNA and hybridization to a microarray.  Thus the recitation, “detecting, in the biological sample, the presence or absence of at least one RNA transcript by a nucleic acid having at least 99% identity with-at SEQ ID NO: 4 or SEQ ID NO: 6.” encompasses detection of RNA fragments to the full length RNA sequences of the recited SEQ ID NO.
The claims are not limited to any kind of detection.  Further the language of “detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 4, and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with- SEQ ID 
The claim recites, “obtaining a biological sample that is collected from a human patient suspected of having lung cancer.”  The specification recites, “suspect” once on page 23 and provides no definition or indication of what is required of suspected.  The teachings of the specification with respect to “suspected” are limited to a subject undergoing a biopsy as they are suspected of suffering from lung cancer.  Thus the broadest reasonable interpretation of suspected of having lung cancer is any subject that is being tested for lung cancer by having a biopsy.
The claim provides no correlation and requires no treatment.  Thus the broadest reasonable interpretation is a method of scientific investigation
The prior art as exemplified below demonstrates that HERV were known to be expressed in cancers including lung cancer.  The art as exemplified below demonstrates the sequences of the claim were known and proximal to elements of human endogenous retrovirus including LTR, HERV and erv1 sequences suggesting to one of skill in the art the presence of HERV.  The art exemplifies detecting known sequences in known samples was obvious.
	Ahn teaches obtaining lung biopsy from cancer cells and normal tissue (table 1, Materials and methods).  Ahn teaches detection of sequences including GenBank accession AJ289711 and AC074261.  AJ289711 has 3311--3373 which are identical to 
Andersson teaches, “The lungs, as well as stomach represent organs with extensive environmental exposure that could possibly activate ERVs. Therefore, RNA was prepared from one normal lung and from five different lung carcinomas denoted C1-C6. The pattern of ERV3 mRNA expression was compared as above. In the RNA sample derived from the small cell lung carcinoma (Cl), a significantly higher expression of ERV3 mRNA was detected compared to both the normal lung tissue and the other lung carcinomas (Fig. 1C).”(310-311)
Andersson teaches, “In the latter case, ERV3 expression was correlated to specific stages of differentiation (10-11,14-15). Specifically, we wanted to address whether ERV3 mRNA expression vary between normal and malignant tissues derived from the same individual. The aim of this comparison was to obtain an increased understanding whether fluctuations in ERV3 mRNA expression could be correlated to the malignant phenotype in these tissues. From the obtained results, we conclude that there are clear differences between normal and malignant tissues. However, the variation was shown to be non-systematic. At least in one neoplastic sample derived from a small cell lung carcinoma we observed increased ERV3 mRNA expression” (312, 1st column).
	Yi (Genes Gene System (2007) volume 82, pages 89-8) teaches molecular phylogenetic analysis of HERV-R (abstract and title.) Yi (Genes Gene System) teaches there was no expression of HERV-E in normal lung tissue in lung cancer cell lines (96, 1st column, bottom).
nd Colum).  Ishida teaches HERV-K gag-related NGO-Pr-54 antigen (abstract).  Thus Ishida suggests HERV-K gag-related NGO-Pr-54 antigen is expressed in some lung cancers. Ishida teaches, “The antibody response to HERV products and CTL recognition of HERV-derived peptides in cancer patients suggests that HERVs are immunogenic in cancer patients and can be utilized as target antigens for cancer immunotherapy” (page 5, 1st full paragraph).
	Yi (Cancer letters (2004) volume 211, pages 89-96) teaches examination of HERV-F in human tissues and cancer cells.  Yi (Cancer letters (2004) ) teaches the detection of HERV-F pol in lung cancer cells, but not normal lung sample (figure 1). 
	YI cancer Letters (2006) volume 231, pages 228-239) teaches examination of HERV-H in human tissues and cancer cells.  Yi (Cancer letters (2006) ) teaches, “ Expression of HERV-H family has already been detected at a high level in normal placenta [21] and at lower levels in lung and peripheral blood mononuclear cells [22,23]. The HERV-H transcripts were detected in several tumor cell lines including teratocarcinoma, bladder carcinomas, testicular tumors, and lung tumors [15,16]”(229, bottom 1st column, top 2nd).. Yi (Cancer letters (2006) ) teaches detection of HERV-H env in  lung cancer cells, but not normal lung sample (figure 1 and table 1).
	Yi (J Hum Genet (2007) volume 52, pages 285-296) teaches, “Expression and phylogenetic analyses of human endogenous retrovirus HC2 belonging to the HERV-T family in human tissues and cancer cells” (abstract and title). Yi (J Hum Genet (2007)) 
Paces teaches a database of HERV sequences was maintained prior to the filing of the instant application.  
Therefore it would have been prima facie obvious to one of ordinary skill the art at the time the invention was made to detecting expression of HERV sequences in addition to those taught by Ahn, including the fragments of SEQ ID NO 4 and SEQ ID NO 6, in subjects being screened for lung cancer.  The artisan would be motivated to examine additional HERV sequences to provide a greater understanding of the molecular biology of the sample and identify potential targets of immunotherapy in case it was identified as cancerous.  The artisan would have a reasonable expectation of success as the artisan is detecting known sequences by known methods.
Ahn, Ishida, Yi (Genes Gene System), Yi (Cancer letters (2004)), Yi (Cancer letters (2006), Yi (J Hum Genet (2007))      do not specifically teach detection of SEQ ID NO 4 and SEQ ID NO 6.
	However, Genbank accession AC068643.27 teaches a sequencing comprising portion with 99% identity  of SEQ ID NO 4 with LTR and HERV sequences (nucleotides 71211-74898 of accession number).  Thus Genbank accession AC068643.27 suggests there is an HERV sequence.
	GenBank accession  AC011895.4 teaches a sequencing comprising at least a portion of with 99% identity SEQ ID NO 6 (nucleotides 81646-82640 of accession number) which comprises erv1 sequences.

With regards to claim 9-10,41-42 Andersson taches detection by Northern blot analysis, which is detection by use of a probe
	With regards to claim 43, the art of record renders obvious detection of 3 HERV by specific means, which is less than 242.
With regards to claim 8-10, Ahn teaches the mRNA were detected by RT-PCR and thus the RNA is mRNA and detected by amplification using primers.
	With regards to claim 11, 30, Ahn teaches the mRNA were detected by RT-PCR.  RT-PCR  reverse transcribes mRNA to a cDNA.
	With regards to claim 41, Ahn teaches the samples were from biological samples (materials and methods).
	With regards to claim 42, Ahn teaches obtaining lung biopsy from cancer cells and normal tissue (table 1, Materials and methods).  Ahn teaches detection of sequences including GenBank accession AJ289711 and AC074261.  AJ289711 has 3311--3373 which are identical to 3325-3387 of SEQ ID NO 4.  GenBank accession 
	With regards to claim 43, Ahn teaches the use of less than 242 binding partners.
(2) Response to Argument
Response to Arguments 112(a)
The 112 (a) rejection is presented as the specification has one recitation of “suspected of having lung cancer” and the specifications teachings are limited to subjects suspected of suffering from lung cancer and having a biopsy. Applicant has argued as detailed below that the limitation, “suspected of having lung cancer” is broader than this and excludes subjects that are diagnosed.  The brief and record only provides arguments of counsel that has not been substantiated by evidence. 
The response traverses the rejection asserting the rejection does not have reasonable basis based on the teachings of page 23, lines 19-page 24.  The cited section states: 
The term "biological sample" is intended to mean a tissue, a fluid, components of said tissue and fluid, such as cells or apoptotic bodies, and excreted vesicles, comprising in particular exosomes and microvesicles. By way of example, the biological, sample may be derived from a biopsy of the lung carried out beforehand in a patient suspected of suffering from lung cancer or may be derived from a biopsy carried out on an organ other than the lung in a patient presenting metastases. In this second case, when the change in expression of the nucleic acid (molecular marker) is specific for the lung organ, it is possible to work back to the primary cancer, i.e. to the lung cancer. The biological sample may also be a biological fluid, such as blood or a blood fraction (serum, plasma), urine, saliva, cerebrospinal fluid, lymph, maternal milk, sperm, and also components of said fluids, in particular excreted vesicles as defined above. For example, the detection of a transcript 

The cited portion specifically states,” By way of example, the biological sample may be derived from a biopsy of the lung carried out beforehand in a patient suspected of suffering from lung cancer or may be derived from a biopsy carried out on an organ other than the ovary  in in a patient  presenting metastases..”(Emphasis added by the examiner).  Thus the only time the specification recites suspected of suffering from lung cancer is with respect to a subject having biopsy.  However, the claims are broader than this based on arguments of applicant.
The brief continues by asserting that while the claims should be construed in light of the specification there is no need to spell out the metes and bounds of each.  The response continues by asserting, “In this case, “suspected” is being used in its ordinary and customary manner, which would not include patients confirmed to have lung cancer, as discussed in more detail below with respect to the §112(b) rejection.”  This argument has been thoroughly reviewed but is not considered persuasive as MPEP 2111states:
The court held that the USPTO is not required, in the course of prosecution, to interpret claims in applications in the same manner as a court would interpret claims in an infringement suit. Rather, the "PTO applies to verbiage of the proposed claims the broadest reasonable meaning of the words in their ordinary usage as they would be understood by one of ordinary skill in the art, taking into account whatever enlightenment by way of definitions or otherwise that may be afforded by the written description contained in applicant’s specification.

In the instant situation the appeal brief is suggesting the examiner and thus the board ignore the teachings of the specification and afford the claim a broader meaning than the specification suggests is encompassed. 

The brief continues by asserting the rejection claiming that, “suspected of having lung cancer” does not support for the full range of possibilities is legally and factually incorrect.  The response continues by asserting information which is well known need not be disclosed in the specification.  This argument has been thoroughly reviewed but is not considered persuasive as this is contrary to the fact pattern in the instant case.  As detailed previously the only recitation of “suspected of suffering lung cancer” is with respect to a subject having a biopsy.  The MPEP is clear that claims must be read in light of the specification.  
The terminology suspected of having lung cancer first appeared in the claims 4/25/2016 and the examiner asserted this was broad in the final action of 6/7/2016 by asserting “suspected of having lung cancer is any subject having a lung”, (page 33).  Applicant did not provide any arguments to this assertion until the response of 4/3/2019 (page 2 file wrapper). In this response and all subsequent responses, applicants have argued that suspected of having lung cancer excluded those that are diagnosed with lung cancer, but merely providing the opinion of the representative.
The brief continues by again providing the representatives opinion of what they would like the “suspected of having lung cancer” to mean, but ignore the teachings of the specification or the breadth of the term, set forth in rejections when the term was initially presented in prosecution.  The brief continues to carve out their own narrow construction of the limitation, to fit what they would like the limitation to mean.  
“the biological sample may be derived from a biopsy of the lung carried out beforehand in a patient suspected of suffering from lung cancer or may be derived from a biopsy carried out on an organ other than the lung in a patient presenting metastases.”(emphasis added by the examiner)
	The brief continues by providing arguments that the claimed markers have use of diagnostic markers as disclosed in the specification.  This argument has been thoroughly reviewed but is not considered persuasive as the claims provide no limitations with respect to diagnosis.  The specifications teachings with respect to detection in serum and cell pellets of blood sample does not provide any evidence of the specification intended “suspected of having lung cancer” to encompass anything more than subjects having a biopsy.  
The brief continues by asserting the rejection asserts that suspected of having lung cancer includes subjects having lung cancer.  This argument has been thoroughly reviewed but is not considered persuasive as this is factually in correct.  The rejection asserts that based on the teachings of the specification “suspected of having lung cancer” is limited to subjects having a biopsy and applicant’s arguments are an attempt to broaden the scope of the claim form the context set forth in the specification.

Thus the brief provides the representative’s opinion of what they would like “suspected of having lung cancer” to require, which is inconsistent with the only recitation of “suspected of having lung cancer” in the specification.  Further, applicant has in prosecution argued that suspected of having lung cancer does not encompass subjects with lung cancer or any subject that has an lung, but has provided no blaze markers to this interpretation, other than that is what they wish it to mean.
Thus the written description rejection should be maintained as the specification has one recitation of “suspected of having lung cancer” and the specifications teachings are limited to subjects suspected of suffering from lung cancer and having a biopsy. Applicant has argued as detailed below that the limitation, “suspected of having lung cancer” is broader than this and excludes subjects that are diagnosed.  The brief and record only provides arguments of counsel that has not been substantiated by evidence. Finally the specification specifically envisions the use of the method in evaluating the efficacy or progression of lung cancer (original claim 21).
The 112 (a) rejection is presented as the specification has one recitation of “suspected of having lung cancer” and the specifications teachings are limited to subjects suspected of suffering from lung cancer and having a biopsy. Applicant has argued as detailed below that the limitation, “suspected of having lung cancer” is broader than this and excludes subjects that are diagnosed.  The brief and record only provides arguments of counsel that has not been substantiated by evidence. 
Response to Arguments 112(b)
The 112 (b) rejection flows from the 112(a) rejection in view of the prosecution history. The arguments of the 112(a) rejection and record demonstrate there is more than one interpretation of “suspected of having lung cancer.”
The brief traverses the rejection asserting the rejection does not demonstrate there is more than one interpretation of the “suspected of having lung cancer.”  This argument is inconsistent with applicant’s own arguments of record.  The brief argues in response to the written description rejection that it is not limited to subjects having a biopsy for lung cancer as disclosed in the specification.  The brief further argues it does not include subjects that have been diagnosed as having lung cancer.  In the response of 4/3/2019 applicant’s argued that assaying anyone with an ovary was too broad.  Thus the brief and prosecution history as a whole demonstrate the metes and bounds are unclear.  
The response continues by asserting MPEP 2173.02(I) requires that claims are given the broadest reasonable interpretation given to it by one of skill in the relevant art.  This argument has been thoroughly reviewed but is not considered persuasive as the MPEP 2173.02(II) (A) requires part of the judgement is based on the content of the application disclosure (b) the teachings of the prior art and (C) the claim interpretation of one of ordinary skill in the pertinent art.  The brief continues by providing representatives interpretation of what they wish the limitation required, “a patient suspected of having lung cancer can be understood as a patient for whom there is some reason to suspect lung cancer, such as a patient undergoing diagnostic testing for lung cancer. Such a patient is readily distinguishable from a patient diagnosed with lung the biological sample  may be derived from a biopsy of the lung carried out beforehand in a patient suspected of suffering from lung cancer or may be derived from a biopsy carried out on an organ other than the lung in a patient presenting metastases.”(emphasis added by the examiner).  The brief has failed to substantiate the assertion by demonstrating the prior art was consistent with the alleged interpretation.  Further the brief has provided no evidence of how one of skill in the art would interpret the limitation.  
The brief continues by asserting, “According to MPEP §2111.01(1), “[o]rdinary, simple English words whose meaning is clear and unquestionable, absent any indication that their use in a particular context changes their meaning, are construed to mean exactly what they say.” The plain meaning of “suspect” is to have an idea or impression of the existence, presence, or truth of something without certain proof. This definition is consistent with the Merriam Webster definition provided by the Examiner. It follows that the plain meaning of “suspected of having lung cancer” excludes confirmed or proven diagnoses. ” 
The brief continues by arguing the context of the disclosure is consistent with the interpretation set forth by counsel.  This is confusing as the only recitation is suspected of having on page 23 of the specification, “the biological sample  may be derived from a biopsy of the lung carried out beforehand in a patient suspected of suffering from lung cancer or may be derived from a biopsy carried out on an organ other than the lung in a patient presenting metastases.”(emphasis added by the examiner).  Thus the specification clearly indicates it encompasses a subject having a biopsy, which most people would not undergo as a first screening for lung cancer, due to the invasiveness and potential complications.  
The brief on page 12 continues to provide arguments with respect to the interpretation of one of ordinary skill in the art.  This argument has been thoroughly reviewed but is not considered persuasive as the brief and record fail to provide such evidence.  As stated in the MPEP, 2106 “Arguments of Counsel” 
 “However, it must be emphasized that arguments of counsel alone cannot take the place of evidence in the record once an examiner has advanced a reasonable basis for questioning the disclosure. See In re Budnick, 537 F.2d at 538, 190 USPQ at 424; In re Schulze, 346 F.2d 600, 145 USPQ 716 (CCPA 1965); In re Cole, 326 F.2d 769, 140 USPQ 230 (CCPA 1964). For example, in a case where the record consisted substantially of arguments and opinions of applicant’s attorney, the court indicated that factual affidavits could have provided important evidence on the issue of enablement.”

	The brief concludes the arguments with respect to the 112(b) rejection by reiterating the representative’s opinion of what they want the limitation to mean. The response provides arguments about suspected of having lung cancer including subjects diagnosed as having lung cancer.  However, the specification on page 22, clearly envisions examining expression of the recited SEQ ID NO to examine progression of lung cancer.
	In conclusion, the prosecution record clearly demonstrates there are multiple interpretations of “suspected of having lung cancer.”  The brief has provided the representative’s opinion of what they would like the limitation to require or be limited to.  
Response to Arguments 102(b)
Before responding to the specific arguments of the appeal brief the breadth of the claim and teaching of specification.  
	First the claim are drawn to detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 4, and a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 6: or detecting, in the biological sample, the presence or absence of a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 4 by contacting the first RNA transcript or cDNA obtained therefrom with a probe or primers to respectively hybridize to or amplify a region within the first RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the first nucleic acid sequence; and detecting, in the biological sample, the presence or absence of a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 6 by contacting the second RNA transcript or cDNA obtained therefrom with a second probe or primers to respectively hybridize to or amplify a region within the second RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the second nucleic acid sequence. (claim 36).  While the claims explicitly recite “presence or absence” the brief 
	Further while the claims encompass detecting the presence of the recited SEQ ID NO in independent claim 1 merely requires detecting.  The claim provides no limitation with respect to how the sequences are detected, design of a probe or primer to detect the sequence.  
Finally the teachings of the specification in example 1 and 2 are limited to the detection by use of probes of 25 nucleotides on a microarray.  The specification does not teach the sequences of any of the probes, but teaches the samples were fragmented RNA (page 25).  Thus the specification is limited to hybridization of 25 nucleotides on a microarray of the recited SEQ ID NO to fragmented RNA
The brief provides no indication of evidence how the sequences of 3.6 kb   teaches AJ289711  detect SEQ ID NO 4 of instant claims and ,AC074261 teaches 130706-13042and 547-581 nucleotides of or how a nucleotide sequence taught by Ahn would not detect the claimed sequence.  One of skill in the art would believe longer nucleotide sequences would have greater specificity than shorter sequences.
Finally in review of the claims in view of the specification the brief provides no arguments with respect to the probe or primer structure.  The specification merely asserts 25 nucleotides of the recited SEQ ID NO were identified by bioinformatics to allegedly be specific for the SEQ ID NO and identified the presence of the SEQ ID NO by hybridization to 25 nucleotides of such array.  



The specification does not provide the sequence of the probes of the microarray used to detect any SEQ ID NO.  Further the specification clearly demonstrates the RNA 
The brief traverses the rejection asserting Ahn does not teach a sequence of 25 nucleotides or more of SEQ ID NO 4.  This argument has been thoroughly reviewed but is not considered persuasive in view of the following alignment: 

    PNG
    media_image2.png
    1725
    975
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1700
    1009
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1732
    1009
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    528
    1018
    media_image5.png
    Greyscale

 Thus Ahn does teach a sequence within the scope of a nucleotide sequences of SEQ ID NO4 in view of the teachings of the specification.  
The brief continues by asserting there is no evidence the AJ289711 teaches a sequence of SEQ ID NO 4.  This argument is not persuasive as the provided alignment clearly demonstrates the brief is in error.  
The Brief again repeats arguments with respect to the broadest reasonable interpretation of the claims.  These arguments are not persuasive for the reasons of record.  The arguments are not consistent with the teachings of the specification or the prosecution history of the application.  
The response provides arguments with respect to the instant rejection providing no alignment of SEQ ID NO 6 with the accession number AC074261.  This argument has been thoroughly reviewed but is not considered persuasive as the GenBank 

    PNG
    media_image6.png
    244
    804
    media_image6.png
    Greyscale

The brief continues by arguing percent identity to the full length SEQ DI NO.  This argument has been thoroughly reviewed but is not considered persuasive as the response of 8/5/2017 deleted the requirement of 99% identity with respect to the full length sequence to address the fact applicant’s never detected a sequences with 99% identity with any sequence provided in the specification or sequence listing, but merely detected hybridization of fragmented RNA to a probe of 25 nucleotides.  One of skill in the art recognizes that hybridization does not require 99% complementary (or identity) to a sequence.  Thus the argument is inconsistent with the teachings of the specification and the prosecution history of the instant application.
The response continues by providing arguments with respect to detection of the GenBank accession numbers of Ahn in lung cancer and/or normal lung tissue.  Thus argument is moot as the claims do not require detection as the claims require “detection of presence or absence.”
The brief again returns to arguments of claim interpretation.  These arguments have been thoroughly reviewed but are not considered persuasive as the brief does not 
	The brief continues by providing arguments to the teachings of the examples.  These arguments are not persuasive for the reasons of record.  Specifically teaching detection of hybridization of fragmented RNA with a 25 nucleotide probes does not demonstrate detection of the full length of 3.6 kb or 1.2 kb of a sequence.  The arguments to the probes being specific for transcripts is argument of counsel as applicant and counsel have failed to disclose the sequence of the probes to demonstrate specificity.  Further even if they did, they best the sequence would demonstrate is the sequence of a 25 nucleotide probe that hybridizes to some sequence, but not the detection of a full length sequence of .6 kb or 1.2 kb of a sequence.
The brief continues by contradicting the previous arguments and asserting the specification does not support detection of fragments.  This argument has been thoroughly reviewed but is not considered persuasive as the brief just conceded all the specification did was detect fragmented RNA hybridized to 15 nucleotides probes.  Further the claims in view of the prosecution history (the deletion of full length from the claims in the response of 8/5/2017.  

The rejection should be maintained as the brief has failed to provide any arguments to the detection of the absence of the recited SEQ ID NO.  Applicant in the response of 8/5/2017 withdrew the requirement for the detection of the full length SEQ ID NOs.  Finally, the applicants have only demonstrated they possessed only the hybridization of fragmented RNA to a 25 nucleotide probe or undisclosed sequence.
 Response to Arguments 103
First the claim are drawn to detecting, in the biological sample, the presence or absence of at least two RNA transcripts comprising a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 4, and a second RNA transcript expressed by a second nucleic acid sequence having at least presence or absence of a first RNA transcript expressed by a first nucleic acid sequence having at least 99% identity with SEQ ID NO: 4 by contacting the first RNA transcript or cDNA obtained therefrom with a probe or primers to respectively hybridize to or amplify a region within the first RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the first nucleic acid sequence; and detecting, in the biological sample, the presence or absence of a second RNA transcript expressed by a second nucleic acid sequence having at least 99% identity with SEQ ID NO: 6 by contacting the second RNA transcript or cDNA obtained therefrom with a second probe or primers to respectively hybridize to or amplify a region within the second RNA transcript or cDNA obtained therefrom that is defined by a distinct region within the second nucleic acid sequence. (claim 36).  While the claims explicitly recite “presence or absence” the brief provides arguments only with respect to the presence and does not address the absence or how the sequences of the prior art would allow for detection of the absence.
	Further while the claims encompass detecting the presence of the recited SEQ ID NO in independent claim 1 merely requires detecting.  The claim provides no limitation with respect to how the sequences are detected, design of a probe or primer to detect the sequence.  
Finally the teachings of the specification in example 1 and 2 are limited to the detection by use of probes of 25 nucleotides on a microarray.  The specification does not teach the sequences of any of the probes, but teaches the samples were fragmented RNA (page 25).  Thus the specification is limited to hybridization of 25 nucleotides on a microarray of the recited SEQ ID NO to fragmented RNA

Finally in review of the claims in view of the specification the brief provides no arguments with respect to the probe or primer structure.  The specification merely asserts 25 nucleotides of the recited SEQ ID NO were identified by bioinformatics to allegedly be specific for the SEQ ID NO and identified the presence of the SEQ ID NO by hybridization to 25 nucleotides of such array.  
The recitation of an indefinite article prior to first and second nucleotide sequence allows for detection of a fragment as the applicant deleted full-length to address the 112(a) rejection in the response of 8/5/2017.  The specifications teachings are limited to ““The samples analyzed using the HERV-V2 high-density chip correspond to RNAs extracted from tumors and to RNAs extracted from the healthy tissues adjacent to these tumors. The tissues analyzed are the prostate, with breast, ovary, uterus, colon, lung, testicle and placenta as controls. In the case of placenta, only healthy tissues were used. For each sample, 50 ng of RNA were used for the synthesis of cDNA using the amplification protocol known as WTO. The principle of WTO amplification is the following: random primers, and also primers targeting the 3' end of the RNA transcript, are added, before a step of reverse transcription followed by a linear, single-stranded amplification denoted SPIA. The cDNAs are then assayed, characterized and purified, and then 2 .mu.g are fragmented, and labeled with biotin at the 3' end via the action of 
The specification does not provide the sequence of the probes of the microarray used to detect any SEQ ID NO.  Further the specification clearly demonstrates the RNA was fragmented prior to hybridization and thus would not detect sequences of 3642 nucleotides or more than 1177 of DNA.
The brief begins traversing the 103 by providing what the representative views as the legal principles of obviousness.  This is noted.
The brief begins by asserting the art does not teach a sequence with 99% identity to SEQ ID NO 4.  This argument is not persuasive as detailed multiple previously the claims in view of the specification and prosecution history clearly demonstrate the claims do not require 99% identity.  Further the brief provides no arguments to how sequences with 99% coverage of the recited SEQ ID NOs would not detect the absence.
Further an alignment of the SEQ ID NO 4 with AC068623.27 is provided below and demonstrates there is a portion with at least 99% identity.



    PNG
    media_image7.png
    1660
    997
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1656
    800
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    964
    960
    media_image9.png
    Greyscale


Further the brief on page 25, lines 4-6, concedes that SEQ ID NO6 is at least 99% identical to AC011895.4.
The brief continues by asserting the rejection has failed to provide a valid reason to combine.  This argument has been thoroughly reviewed but is not considered persuasive as in view of the teachings of the specification a subject suspected of having 
The brief further provides arguments about the inaccuracy and unreliability of the method.  This argument has been thoroughly reviewed but is not considered persuasive as the claims require two active steps of  obtaining a sample and  determining the presence or absence of expression of a nucleic acid sequence of the recited SEQ ID NO..  There is no evidence of record demonstrating either step is unpredictable or inaccurate.  The claims provide no specific reagents or conditions for either step and thus rely upon the prior art for their method to be accurate and predictable.
The brief continues providing arguments with respect to 99% identity of SEQ ID NO 4 and 6 and the teachings of Ahn.  This argument is not persuasive for the reasons of record.  More specifically, the claims in view of the teachings of the specification and applicant’s deletion of “full length” with respect to SEQ ID NO do not require the full length sequence.  
The brief concedes that Anderson, Ishida, Yi teaches detection of the presence or absence of HERV sequence in lung samples including those with lung cancer.  Thus demonstrating there is nothing novel, non-obvious, unpredictable or inaccurate with detecting HERV sequences in lung samples.  
The brief further asserts the rejection states that Genbank accession AC068643.27 and GenBank accession AC011895.4 teach ESQ ID NO 4 and SEQ ID 
Genbank accession AC068643.27 teaches a sequencing comprising portion `with 99% identity of SEQ ID NO 4 with LTR and HERV sequences (nucleotides 71211-74898 of accession number).  Thus Genbank accession AC068643.27 suggests there is an HERV sequence.
GenBank accession AC011895.4 teaches a sequencing comprising at least a portion of with 99% identity SEQ ID NO 6 (nucleotides 81646-82640 of accession number) which comprises erv1 sequences.
The brief continues by asserting the rejection does not provide no alignment of the claimed sequences with the cited art.  This argument has been thoroughly reviewed but there is no requirement of an alignment.  However, on page 25 lines 4-6 of the instant brief applicant concedes SEQ ID NO 6 it taught by GenBank accession AC011895.4 with 99% identity.  Further an alignment of SEQ ID NO 4 and Genbank accession AC068643.27 are provided above.  
The brief continues by providing an alignment AC068643.27 with SEQ ID NO 4.  The response concedes there is 91% identity and provides no arguments or evidence how a sequence with 91% identity with SEQ ID NO 4 would not detect the presence or absence as required by the claim.
The brief on page 31 asserts AC068643.27 does not teach “a sequence with 99% identity with SEQ ID NO 4.”  This argument has been thoroughly reviewed but is not considered persuasive as the alignment that nucleotides 1-to about 24 of SEQ ID NO 4 are identical to nucleotides 71211 to about 71235 are 100% identical for example.  Further review of the provided alignment demonstrate number other nucleic acid sequences of AC068643.27 which for over a stretch of 230 or more nucleotides are 100% identical with the claimed SEQ ID NO.  

The brief continues by asserting the prior art does not teach a correlation between the recited SEQ ID NO and lung cancer.  Thus argument has been thoroughly reviewed but is not considered persuasive as the claims do not provide a correlation.  Applicant’s deleted a correlation to address the 101 issue in the response of 4/25/2016 to address the 101 rejection.  Thus arguments are inconsistent with the claims.  Further as detailed previously the specification does only teaches detection of an undislcosed fragment of the recited SEQ ID NO.  Finally the claims are to the presence or absence of the recited SEQ ID NO and thus do not require a correlation.
The brief on page 33 point 4states, “the examiner has not established a valid reason for combining the applied reference to predictably arrive at the claimed method:” This argument has been thoroughly reviewed but is not considered persuasive as the rejection states, “The artisan would be motivated to detect additional HERV sequences to provide a more complete molecular analysis of the sample.  The artisan would further be motivated to detect potential immunological markers for target of therapy.”    Further 
The brief continues by arguing that one of skill in the art would not be motivated to detect HERV sequences in subjects suspected of having lung cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the only teachings with respected of having lung cancer are subject’s undergoing a biopsy.  The specification on page 23-24 states, “By way of example, the biological sample  may be derived from a biopsy of the lung carried out beforehand in a patient suspected of suffering from lung cancer or may be derived from a biopsy carried out on an organ other than the lung in a patient presenting metastases.”  Thus a subject undergoing a lung biopsy (and thus the physician ordering or performing the biopsy) would want all possible information about the biopsied tissue including HERV expression patterns to better understand the molecular events in the lung leading to the need to require a biopsy.  Further the cited prior art specifically demonstrates the art was looking at expression of different HERV in cancers and tissues including the lung.  The prior art further demonstrates sequences that are present in the recited SEQ ID NO with greater than 99% identity were examined in lung samples and lung cancer , thus rendering obvious the detection of other sequences with identity to the previously detected sequences in lung cancer.  
The brief continues arguments with respect to one of skill in the art not examining expression of the recited SEQ ID NO in subjects not diagnosed with lung cancer and no reasonable expectation of success.  This argument is not persuasive as the response has provided no evidence of an unpredictability.  The claims are written require 
The brief continues on page 34, by asserting, “Indeed, such an assay would not be expected to provide any useful information. Indeed, detection of the RNA transcript could hardly be useful in diagnosing or treating the patient, or for the scientific investigation purposes contemplated by the Examiner.” 
 This argument has been thoroughly reviewed but is not considered persuasive as Ahn states bottom of page 101-102, “The HERV family has been proposed as a molecular genetic marker for various human cancers (Golan et al., 2008; Kim et al., 2009; Ruprecht et al., 2008b). Their value as genetic markers for tumors has been demonstrated repeatedly. The HERVK env proteins were shown to be more abundantly expressed in ovarian epithelial tumors than in normal ovarian tissues, as evidenced by the detection of anti-HERV-K-specific antibody via immunohistochemical and ELISA assays (Wang-Johanning. et al., 2006; 2007). HERV-K gag and env transcripts derived from a provirus on chromosome 22q11.21 were selectively packaged into retroviral particles generated by the human germ cell tumor line Tera-1 (Ruprecht et al., 2008a). The HERV-K env proteins were expressed in invasive ductal breast carcinomas (Wang-Johanning et al., 2008). HERV-K-T47D-RT expression was also suggested as a prognostic marker for breast cancer (Golan et al., 2008). Recently, an experiment involving the downregulation of HERV-K expression by RNA interference showed that 
in immunoblots using an anti-HA monoclonal antibody (Lindeskog et al., 1999). Likewise, the HERV-W env gene transcripts were detected in all cancer cells (Yi et al., 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness
The brief reiterates the assertion there is no motivation to assay for the recited SEQ ID NO in lung cancer as there is no known correlation.  This argument has been thoroughly reviewed but is not considered persuasive as Ahn, Ishida, Yi (Genes Gene System), Yi (Cancer letters (2004)), Yi (Cancer letters (2006), Yi (J Hum Genet (2007))       demonstrate the examination of HERV in samples of subjects with and without cancer was known at the time of filing of the claims to provide a better understanding of the cancer, rendering obvious other underlying conditions lead a physician to suspect lung cancer.

The brief continues by asserting that HERV sequences are transcriptionally silent in most normal tissue and somatic cells.  The brief continues by noting “Gimenez, Abstract (explaining that “The majority of HERVs are silent in most physiological contexts, whereas a significant expression is observed in pathological contexts, such as cancers.”  Thus the art demonstrates that HERV are expressed in pathological conditions, such as cancer.  The brief continues to point out where the prior art suggest HERV expression is low or not present in normal tissue.  This argument has been thoroughly reviewed but is not considered persuasive as the instant claims are to subjects suspected of having lung cancer.  Subjects suspected of having lung cancer and require a biopsy to have some kind of tissue pathology, according to the instant specification.  Further the only context in the specification with respect to “suspected of having” is subjects having a biopsy, which would not be done on healthy tissue.  
The brief continues arguments with respect to one of skill in the art not examining expression of the recited SEQ ID NO in subjects not diagnosed with lung cancer and no 
The brief continues by asserting that the motivation is contrary to the fundamental principles of science research.  This argument has been thoroughly reviewed but is not considered persuasive as Ahn, Ishida, Yi (Genes Gene System), Yi (Cancer letters (2004)), Yi (Cancer letters (2006), Yi (J Hum Genet (2007))       demonstrate examining the role of HERV expression in cancer was well studied to better understand the cancer.  Thus it would be obvious to examine biopsies suspected of having cancer to determine if the HERV expression is present or absent in conjunction with the diagnosis of which follows a biopsy.  The prior art demonstrates transcripts with high percent identity over portions were present in subjects with lung cancer.   Thus the prior art has a better nexus, than merely screening subjects for bioinformatically identified HERV sequences (as done in the instant application), which based on the arguments appears to be inconsistent with the fundamentals of science research.
The brief continues by asserting no reasonable molecular biologist would try to identify an immunotherapy target in a sample not diagnosed for lung cancer.  This argument has been thoroughly reviewed but is not considered persuasive as the 
The response conclude by arguing there is no reasonable expectation of success to detect the claimed transcripts.  This argument has been thoroughly reviewed but is not considered persuasive as the claims are to detection of “the presence or absence.”  Thus the claims do not require the detection of the presence of the transcripts.  The brief has provided no evidence or logic how a sequence with greater than 90% identity to SEQ ID NO 4 (% identity conceded by brief) or comprising SEQ	 ID NO 6  (also conceded by brief) would be unpredictable in detecting the presence or absence of the SEQ ID NO.  Hybridization of nucleic acids is one of the most predictable aspects of biology.  
The brief continues asserting that the teachings of Paces does not demonstrate that the SEQ ID NO were in the database.  This argument has been thoroughly reviewed but is not considered persuasive as Pace is being relied upon to demonstrate the level of interest in HERV in the human genome as the artisan would not spend time making a database to sequences it felt was irrelevant.  The art of Ahn, Ishida, Yi (Genes Gene System), Yi (Cancer letters (2004)), Yi (Cancer letters (2006), Yi (J Hum Genet (2007)) demonstrate the detection of HERV sequences in lung samples was readily known and practiced.

Further the brief argues unpredictability of detecting the presence of the recited SEQ ID NO in a subject suspected of having lung cancer.  First the only active steps of the claim are obtaining a sample and detecting the presence or absence.  There is no evidence of record that obtaining and detecting the presence of the SEQ ID NO is anything but predictable.  If these steps are anything but predictable the instant specification does not provide any guidance to address the alleged deficiencies.  
Finally the brief has argued the claim construction does not encompass fragments.  This argument is inconsistent with the prosecution history as applicant deleted limitations with respect to the entire or full length sequence to address 112 issues.  Further the teachings of the specification are limited to detection of fragmented RNA samples hybridized to 25 nucleotide probes (of which the sequence is not disclosed).  Thus the arguments are inconsistent with the record in this case as a whole.
For the above reasons, it is believed that the rejections should be sustained.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Steven Pohnert/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        
Conferees:
/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634              
                                                                                                                                                                                          /BENNETT CELSA/
Primary Examiner, TC1600
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.